Title: From George Washington to Major General John Sullivan, 27 August 1777
From: Washington, George
To: Sullivan, John

 

Sir
Wilmington [Del.] Augt 27th 1777

I have received your two favours both of the 24th informing me of the particulars of an expedition you have lately made to Staten Island.
It is unfortunate that an affair which had so prosperous a beginning should have terminated so disagreeably, as in a great measure to defeat the good consequences that might have attended it. I am however glad to hear that the officers and men distinguished themselves by their good behaviour; and if there are any who behaved more remarkably well, than others, I should be happy to take all the notice of them, consistent with propriety, that their conduct may appear to merit. I am not sufficiently acquainted with circumstances to form a certain judgment of what might have been expected from this expedition, but from the view I have of them, and from your own representation of the matter, the situation of the enemy seems to have been such as afforded an opportunity of reaping much more decisive advantages than were in fact gained.
As your division must no doubt have been greatly harrassed in this movement, their health might be very much injured by pressing them too hard in their march to join me. I would therefore wish you to spare them as much as may be necessary, to avoid that inconvenience: at the same time, there ought to be no delay but what a proper attention to the health and accommodation of the men ⟨r⟩eally demands. I am &c.
